        Case 1:18-cv-10817-AT-GWG Document 27 Filed 05/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

RUPERT GREEN,
                                                                            DECLARATION OF
                                                             Plaintiff,     ASSISTANT CORPORATION
                                                                            COUNSEL SHAINA WOOD IN
                              -against-                                     REPLY TO PLAINTIFF’S
                                                                            OPPOSITION TO
THE DEPARTMENT OF EDUCATION OF THE CITY                                     DEFENDANTS’ MOTION TO
OF NEW YORK; CARMEN FARINA, Former                                          DISMISS THE COMPLAINT
Chancellor, Sued Individually and Officially,
                                                                            18-CV-10817 (AT) (GWG)
                                                          Defendants.
----------------------------------------------------------------------- x



                 SHAINA WOOD, declares that the following is true and correct under penalty of

perjury pursuant to 28 U.S.C. § 1746:

                 1. I am an Assistant Corporation Counsel in the office of Zachary W. Carter,

Corporation Counsel of the City of New York, attorney for Defendant the Board of Education of

the City School District of the City of New York, operating as the New York City Department of

Education (“DOE”) in the above referenced action.

                 2.       I submit this declaration in support of Defendant’s motion to dismiss the

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”), and in

reply to Plaintiff’s opposition to said motion, in order to place before the a Court public

documents of which the Court may take judicial notice. Such documents are related to a case to

which Plaintiff relies on in his opposition, Cardinale v. NYC Dept/ of Educ., Index No.

85165/2017, (Richmond. Co. Sup. Ct., decided March 29, 2018). See Plaintiff’s Opposition at p.

19-20. The Defendant annexes the following document in reply to Plaintiff’s opposition:
      Case 1:18-cv-10817-AT-GWG Document 27 Filed 05/06/19 Page 2 of 2



              Exhibit 1:     Transcript of Oral Arguments in Reyna Arroyo v. N.Y.C. Bd./Dept.
                             of Educ., Index 100741/2018, (N.Y. Sup. Ct. Hagler, J., held Nov.
                             27 2018).

              Exhibit 2:     Decision in Reyna Arroyo v. N.Y.C. Bd./Dept. of Educ., Index
                             100741/2018, (N.Y. Sup. Ct. Hagler, J., decided Nov. 27 2018).

              Exhibit 3:     Brief for Appellant in Cardinale v. The New York City Dept. of
                             Educ., Docket No. 2018-5875, (App. Div. 2d Dep’t, signed Feb. 1
                             2019).

              3. Defendants would like to call the Court’s attention to p. 16-17 of Exhibit 1, in

which Justice Hagler states regarding Cardinale:

                      …there's been countless decisions within the First

              Department… that are contrary to the determination of Justice

              Green sitting in the Second Department in Richmond County…

              There are many of my colleagues here in New York County that

              have ruled in that manner. That issue is no longer a disputed issue.



              I declare under penalty of perjury that the foregoing is true and correct.


DATED:        New York, New York
              May 6, 2019


                                             By: /s/ Shaina Wood______
                                                     Shaina Wood
                                                     Assistant Corporation Counsel




                                               -2-
